Citation Nr: 0924229	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for diffuse 
calcified pleural plaques (respiratory disability).


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1959 to January 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for a 
respiratory disorder and assigned a noncompensable rating.

In August 2007, the Board returned the Veteran's claim for 
further development-including a VA examination with specific 
pulmonary testing requested.  The requested action was only 
partially completed and as discussed below, the claim must be 
returned again for further development.  Stegall v. West, 11 
Vet. App. 268 (1998).  

REMAND

A preliminary review of the record discloses that further 
development is required prior to final appellate review.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, on 
VA examination in August 2009, the Veteran's diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) percentages were not obtained as 
specifically requested by the Board in the August 2007.  In 
an October 2008 deferred rating decision, VA personnel 
indicated that the Veteran's DLCO (SB) values were not shown 
on the examination and requested an actual copy of the 
Veteran's pulmonary function tests.  The actual copy of the 
test was associated with the claims file; however, it is 
devoid of any DLCO (SB) percentages-again as specifically 
requested by the Board.  The Board notes that the Veteran's 
DLCO (SB) levels are required to properly adjudicate his 
claim.  See 38 C.F.R. § 4.97, Diagnostic Code 6899-6833.  
Because the medical report obtained is not fully compliant 
with the Board's instructions, the medical questions posed 
have not been resolved, and the current record remains 
inadequate for adjudicating the claim.  Stegall v. West, 11 
Vet. App. 268 (1998).

Further, in April 2009, the Veteran submitted a private 
examination report regarding his respiratory disorder, dated 
in August 2008.  The Veteran has not waived his right to 
initial consideration of this evidence by the RO.  See 
38 C.F.R. § 20.1304(c).  Thus, upon remand, this additional 
evidence should be considered prior to return to the Board.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to assess the severity and 
manifestations of his diffuse calcified 
pleural plaques.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, but should include testing 
that includes findings of predicted 
forced vital capacity (FVC) and diffusion 
capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB)).  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

2.  The RO/AMC should review the evidence 
associated with the claims file since the 
issuance of the Statement of the Case-
including the August 2008 private 
respiratory examination and associated 
test results.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




